Citation Nr: 0932342	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-40 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a left shoulder 
injury.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for residuals of a 
right foot injury.

5.  Entitlement to service connection for nerves, 
characterized as a tremor.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served a period of initial active duty for 
training (IADT) from April 1991 to October 1991 and a period 
of active duty from May 2002 to June 2003.  He has additional 
service in the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board remanded the case for additional development in 
December 2008.  In particular, the RO/AMC was to provide the 
Veteran with the notice required to establish service 
connection under the Veterans Claims Assistance Act of 2000.  
Two issues had been added to the appeal subsequent to the 
initial notice letter of July 2004 and the later issues were 
to be included in the new notice letter.

The AMC wrote to the Veteran in January 2009.  The letter 
failed to provide the Veteran with notice of the elements 
necessary to establish service connection.  The letter did 
list all five issues on appeal but was inadequate in regard 
to providing notice on how to establish service connection.  
The Veteran must be provided with proper notice in regard to 
his claim for service connection for all five issues.

The Board notes that the address used by the AMC for the VCAA 
letter differs from the address currently listed in the 
Board's Veterans Appeals Control and Locator System (VACOLS).  
The address in VACOLS was provided by the Veteran at the time 
he submitted his current claim in July 2004.  It has been the 
address used for nearly all correspondence to the Veteran 
that is contained in the claims folder.  A copy of the 
Board's remand of December 2008 was sent to the address in 
VACOLS with no evidence of the mailing being returned as 
undeliverable.

The Board notes that the Veteran was afforded VA examinations 
in September 2007.  The address listed in the examination 
reports differs from the address listed in VACOLS.  It is the 
same address used by the AMC for the VCAA letter of January 
2009 as well as the RO in certifying the case on appeal to 
the Board in November 2008.  The Board notes that there is no 
indication that the VCAA letter or certification letter was 
returned as undeliverable.

The Veteran did not respond to the VCAA letter and the AMC 
issued a supplemental statement of the case (SSOC) on July 
13, 2009.  The SSOC was mailed to the address listed in 
VACOLS rather than the address used by the AMC for the VCAA 
letter.  Although the Veteran was informed he had 30 days to 
respond to the SSOC, the AMC forwarded the Veteran's case to 
the Board on July 16, 2009.  Given the immediate transfer of 
the case to the Board, there is no indication in the claims 
folder if the SSOC was returned as undeliverable.  

On remand, the Veteran must be contacted by telephone and a 
correct mailing address obtained and noted in the claims 
folder.  The entry in VACOLS can then be updated, if 
necessary.  

As noted in the prior remand, the Veteran had service in the 
Alabama Army National Guard (ALARNG) from March 1991 to March 
1997.  He served a period of initial active duty for training 
(IADT) from April 1991 to October 1991.  Records provided by 
the ALARNG showed that the Veteran was discharged from that 
element in March 1997.  However, service treatment records 
(STRs) that were obtained clearly show continued service in 
the ALARNG, beyond March 1997, as signified by yearly 
physical entries in 1999, 2000, and 2001 and a line of duty 
investigation from March 2000.  

The Veteran later served on active duty from May 2002 to June 
2003.  His DD 214 for this period of service shows that he 
was a member of the ALARNG and that the command to which he 
was transferred to, upon completion of his active duty, was 
the Group Support Company, 20th Special Forces Group, in 
Birmingham, Alabama.  The specific mailing address for that 
unit is contained on a DA Form 2173, Statement of Medical 
Examination and Duty Status, dated in March 2000 and 
contained in Volume I of the STR envelopes.

The Veteran reported on his VA Form 21-526, Veteran's 
Application for Compensation or Pension, in July 2004, that 
he was not a current member of the National Guard but that he 
had been assigned to a Guard unit within the last two years.  

The AMC wrote to the Veteran and asked that he provide 
information on all dates of service with the ALARNG in 
January 2009.  The Veteran failed to respond to the letter.  
Given the previous discussion regarding the correct address 
for the Veteran, it is not certain that he received the AMC's 
letter of January 2009.  As with the VCAA notice, the Veteran 
must be contacted again and asked to provide information on 
his military service.  The question regarding military 
service should not be limited to identifying dates of service 
with the ALARNG as he may have other service that has not 
been identified.  He should be asked about all military 
service.  

The Veteran testified at a hearing at the RO in September 
2007.  He described how he had suffered several injuries to 
include his back, left knee, and left shoulder, while 
performing parachute jumps.  He also described receiving 
treatment from civilian sources, sometimes after referral by 
his unit.  However, no additional records were identified or 
provided by the Veteran.  He did testify that he thought they 
would be included in his military records but he also said he 
could obtain them if necessary.  The private records would be 
helpful as the Veteran testified he was recommended for 
surgery for his left knee and he told the VA examiner in 
November 2004 that he had cartilage damage related to 
parachute jumping.  

The Veteran described how he injured his left shoulder during 
airborne training.  He said he was treated at the Army 
hospital at Fort Benning, Georgia.  His arm was placed in a 
sling and he returned to his National Guard unit.  He said he 
experienced an exacerbation of the injury and was sent by his 
unit to a specialist.  This was where he learned he had 
fractured his clavicle.  The Veteran also said that he had a 
nerve wrapped around and damaged and that was why he had 
could feel tingling in the fingers in his left hand.  He 
thought he was treated at Brookwood Hospital but was not 
sure.

The Veteran's STRs document a left shoulder injury while 
parachuting in March 2000 (previous remand listed the date in 
December 2000).  Army line of duty investigation records 
report the Veteran was on ACDUTRA at the time.  A VA x-ray 
report from December 2004 notes a finding of a healed 
fracture of the left clavicle and this finding is noted on 
examination reports in the STRs.  The Board notes that the 
Veteran was treated at Brookwood Hospital for residuals of a 
right foot injury in December 2002 and those records are in 
the claims folder but there is nothing of record for the left 
shoulder from a civilian source.  

The Veteran also testified that he recalled one parachute 
jump in particular where he experienced pain and stiffness in 
his back a day after the jump.  He said he made the jump just 
before he was deployed to Afghanistan on a weekend drill.  He 
did not seek treatment at the time.

The STRs do not document any evaluation or referrals for any 
type of follow-up, except for the right foot injury in 
December 2002.  There is no mention of treatment for the left 
shoulder, beyond the initial injury, and no treatment related 
to the back.  The Veteran was afforded a VA examination in 
regard to his back disorder.  The examiner did opine that he 
believed the Veteran's degenerative joint disease (DJD) of 
the lumbar spine could be related to the Veteran's parachute 
jumps in service.  

The Board notes that the RO continued to deny service 
connection for a back disorder by way of the SSOC issued in 
January 2008.  The denial was based, in part, on the 
Veteran's military occupational specialty (MOS) being that of 
a mechanic.  It appears not much credence was given to the 
Veteran's involvement in parachute jumping.

The Board notes that the line of duty investigation of March 
2000 clearly documents the Veteran's involvement in airborne 
training.  Further, the line of duty investigation for the 
right foot injury of December 2002 notes that the Veteran was 
injured while attended Special Forces Assessment and 
Selection (SFAS) training.  Therefore, the Veteran's MOS 
should not be relied on as a basis to discount his 
participating in parachute activities.

Additional personnel records are required to support the 
Veteran's contentions.  His DD 214 for his second period of 
active duty did not list a parachute badge as one of his 
military awards.  The only objective evidence of record of 
the Veteran parachuting during a qualifying period of service 
at this time is the injury report for the left shoulder and 
that would involve one jump.  Additional evidence of his 
parachute activity during the required service periods would 
support his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) are fully 
complied with and satisfied.  This would 
include advising the Veteran in regard to 
elements necessary to establish service 
connection for all five issues.  See 38 
C.F.R. § 3.159 (2008).

2.  The RO should contact the Veteran by 
telephone and obtain his correct mailing 
address.  This must be noted in the 
claims folder.  Thereafter, the RO should 
write to the Veteran and request that he 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim.  The RO should 
attempt to obtain and associate with the 
claims folder any medical records 
identified by the Veteran that are not 
already of record.  

3.  The Veteran should be contacted and 
requested to provide complete information 
on all dates of service with the ALARNG 
as well as dates for any other military 
service.  The RO should make requests for 
his complete personnel and medical 
records to the appropriate agency.

Even if the Veteran does not respond to 
the RO's request for information, the 
ALARNG should be contacted for records.  
Some records were received for the period 
from 1991 to 1997 but they were not 
complete and included little by way of 
personnel records.  As noted, it is clear 
the Veteran has had additional ALARNG 
service after 1997 and that his personnel 
and medical records must be obtained.

A request for personnel and medical 
records should be made to the Group 
Support Company, 20th Special Forces 
Group, in Birmingham, Alabama.  As noted 
in the body of the remand, there is an 
address for the unit contained on a DA 
Form 2173, dated in March 2000, in Volume 
I of the records envelopes.  

4.  After undertaking any other 
development deemed appropriate, to 
include any additional examinations that 
may become necessary based on additional 
evidence added to the record, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the Veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


